Mikoll, J. P.
Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered March 14, 1994, convicting defendant upon his plea of guilty of the crimes of use of a child in a sexual performance and sodomy in the first degree.
Defendant appeals the sentence imposed upon him as harsh and excessive and an abuse of discretion. Defendant was sentenced as a second felony offender for the crime of use of a child in a sexual performance to a prison sentence of 71/2 to 15 years and for sodomy in the first degree to 10 to 20 years, the sentences to run consecutively.
We note initially that both sentences are within the parameters of the law. Defendant’s plea was the result of negotiations with the District Attorney, at which he had the benefit of counsel. We note, too, that defendant knew what the sentence would be before entering his plea. The crimes for which he was sentenced are extremely serious in that they involve young children who were adversely affected by his aggressive sexual misbehavior and, in one instance, involving sexual predatory acts of extensive duration. The circumstances do not include any mitigating factors.
The plea disposed of two indictments containing one count of use of child in a sexual performance (a class C felony), one count of permitting a sexual performance by a child (a class D felony), 35 counts of sodomy in the first degree (a class B violent felony) and 35 counts of sexual abuse in the first degree (a class D violent felony). We note, also, that defendant has a prior record including a prior felony conviction for arson in the first degree.
Considering the gravity of the offenses and the attendant circumstances, we do not find that County Court abused its discretion in the imposition of the sentence. Under such circumstances, the judgment must be affirmed (see, People v Cyr, 119 AD2d 901, lv denied 68 NY2d 756).
Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed.